  Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 1 of 10 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

VERTO MEDICAL SOLUTIONS, LLC, et al.,               )
                                                    )
              Plaintiffs,                           )
                                                    )   Case No.
   v.                                               )
                                                    )   Removed from the 22nd Judicial
ALLIED WORLD SPECIALTY INSURANCE                    )   Circuit Court of the City of St. Louis,
COMPANY,                                            )   Missouri, Case No. 1922-CC00829
                                                    )
              Defendant.                            )   JURY TRIAL DEMANDED
                                                    )


                                 NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Allied World Specialty Insurance

Company (“Allied World”), by and through undersigned counsel, hereby removes this

action from the 22nd Judicial Circuit Court of the City of St. Louis, Missouri to the United

States District Court for the Eastern District of Missouri, Eastern Division, based on

diversity jurisdiction under 28 U.S.C. §§ 1332, 1441(a) and 1446(b). In support of such

removal, Allied World states as follows:

        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

        1.    On April 24, 2019, Plaintiffs Verto Medical Solutions, LLC (“Verto”) and

Seth Burgett filed a Petition in the Circuit Court for the City of St. Louis, Missouri, which

named Allied World as the defendant. Plaintiff’s action bears the case number 1922-

CC00829 (the “State Court Action”).

        2.    Defendant Allied World was served by delivery of summonses upon the

Missouri Department of Insurance on May 1, 2019.                   Pursuant to 28 U.S.C.
   Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 2 of 10 PageID #: 2




§ 1446(b)(2)(B), this Notice of Removal is timely filed within 30 days after service upon

Allied World.

        3.      As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings

from the Circuit Court for the City of St. Louis, Missouri is attached hereto. The Petition

is attached as Exhibit 1. The remainder of the state court file is attached hereto as

Exhibit 2, comprising:

                     Summons

                     Return of summons

        4.      This Notice of Removal is properly directed to this Court pursuant to 28

U.S.C. § 1446(a), because this is the United States District Court embracing the Circuit

Court for the City of St. Louis, Missouri, where the State Court Action is pending. See

28 U.S.C. § 105.

        5.      In accordance with 28 U.S.C. § 1446(d), Allied World has filed written

notice of this removal with the Clerk of the Circuit Court for the City of St. Louis,

Missouri, where the State Court Action is pending. A copy of this Notice of Removal

and the written notice of the same also are being served, concurrently herewith, upon

Plaintiffs.

                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        6.      At the time this action was filed and the time this Notice of Removal is

filed, Allied World was and is an insurance company organized under the laws of the

State of Delaware with its principal place of business located in New York, New York.

Allied World is, therefore, a citizen of the states of Delaware and New York, pursuant to

28 U.S.C. § 1332(c)(1).




                                             2
   Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 3 of 10 PageID #: 3




        7.        Upon information and belief, at the time this action was filed and at the

time this Notice of Removal is filed, Plaintiff Seth Burgett was and is an individual and

citizen of the State of Illinois. See Petition, Ex. 1, at ¶ 2.

        8.        Verto is a limited liability company. The citizenship of a limited liability

company is determined by the citizenship of its members. GMAC Commercial Credit

LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). The principal place

of business and state of organization of a limited liability company are irrelevant to

determining its citizenship. Lehmann v. Davidson Hotel Co., LLC, No. 4:15-CV-319

CAS, 2015 U.S. Dist. LEXIS 23868, at *2 (E.D. Mo. Feb. 27, 2015).

        9.        Upon information and belief, at the time this action was filed and at the

time this Notice of Removal is filed, no member of Verto is a citizen of New York or of

Delaware, and thus there is complete diversity of citizenship between Allied World and

the plaintiffs.

        10.       Verto is a company that developed earphones that it called “yurbuds.”

See Petition, Ex. 1, at ¶ 9.

        11.       In 2014, Verto sold its assets and, as of 2016, “is now currently in the final

stages of winding down its operations.” See Burgett Complaint, Case No. 4:16-cv-

00622, attached hereto as Exhibit 3, at ¶ 2; Petition, Ex. 1, at ¶ 11.

        12.       Upon information and belief, there are few remaining members of Verto.

The underlying lawsuit for which Plaintiffs seek insurance coverage from Allied World

arises out of payouts to the members of Verto to terminate their membership in Verto.

See generally Burgett Complaint, Ex. 3.




                                                 3
  Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 4 of 10 PageID #: 4




       13.       Verto prevailed at trial and obtained a judgment in its favor on the

members’ claims that they were entitled to more compensation than they had already

received to terminate their interest in the limited liability company. Accordingly, Allied

World believes that, at the time this action was filed and at the time this Notice of

Removal is field, the plaintiffs in the Iowa shareholder action referenced in the Petition

are not members of Verto. However, Allied World accounts for the citizenship of these

former members below.

       14.       Upon information and belief, at the time this action was filed and at the

time this Notice of Removal is filed, the citizenship of the members of Verto was and is

as follows:

                Seth Burgett was and is an individual and citizen of the State of Illinois;

                Jason Hellickson was and is an individual and citizen of the State of Iowa;

                Susan Hellickson was and is an individual and citizen of the State of Iowa;

                Douglas Vander Weide was and is an individual and citizen of the State of

                 Iowa;

                Mike Dee was and is an individual and citizen of the State of Iowa;

                Kris Dee was and is an individual and citizen of the State of Iowa;

                Charles DePena was and is an individual and citizen of the State of Iowa;

                Steve Feltz was and is an individual and citizen of the State of Iowa;

                James Fogt was and is an individual and citizen of the State of Iowa;

                Marc Gillotti was and is an individual and citizen of the State of Colorado;

                Matt Hegelson was and is an individual and citizen of the State of South

                 Dakota;



                                                4
Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 5 of 10 PageID #: 5




         Kari Hegelson was and is an individual and citizen of the State of South

          Dakota;

         Brad King was and is an individual and citizen of the State of Iowa;

         Jill King was and is an individual and citizen of the State of Iowa;

         Suresh Kota was and is an individual and citizen of the State of Texas;

         Bhagyalakshmi Arvapalli was and is an individual and citizen of the State

          of Texas;

         David Lacey was and is an individual and citizen of the State of Iowa;

         Sarah Lacey was and is an individual and citizen of the State of Iowa;

         Bryan Lamb was and is an individual and citizen of the State of Iowa;

         Theodore Lare was and is an individual and citizen of the State of Iowa;

         Krestin Levy was and is an individual and citizen of the State of Iowa;

         Jeff Lorenzen was and is an individual and citizen of the State of Iowa;

         Scott Lukan was and is an individual and citizen of the State of Iowa;

         Kara Lukan was and is an individual and citizen of the State of Iowa;

         Theresa A. McConeghey was and is an individual and citizen of the State

          of Iowa;

         Alan R. McConeghey was and is an individual and citizen of the State of

          Iowa;

         Brian Mehlhaus was and is an individual and citizen of the State of Iowa;

         Laura Mehlhaus was and is an individual and citizen of the State of Iowa;

         Mark Meyer was and is an individual and citizen of the State of Iowa;

         Ann Meyer was and is an individual and citizen of the State of Iowa;


                                         5
Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 6 of 10 PageID #: 6




         Nagendra Myneni was and is an individual and citizen of the State of Iowa;

         Timothy Neugent was and is an individual and citizen of the State of Iowa;

         Gerald Neugent was and is an individual and citizen of the State of Iowa;

         Kaaren Olesen was and is an individual and citizen of the State of Iowa;

         Michael Riggs was and is an individual and citizen of the State of Iowa;

         John Rizzi was and is an individual and citizen of the State of Iowa;

         Joanne Rizzi was and is an individual and citizen of the State of Iowa;

         Tim Stephany was and is an individual and citizen of the State of Iowa;

         Tonto Holdings, LLC was and is a limited liability company.              Upon

          information and belief, the members of Tonto Holdings, LLC are

          individuals and citizens of the State of Iowa. Upon information and belief,

          no member of Tonto Holdings, LLC is a citizen of Delaware or New York;

         Scott Vance was and is an individual and citizen of the State of Iowa;

         Harv Vander Weide was and is an individual and citizen of the State of

          Iowa;

         Lois Vander Weide was and is an individual and citizen of the State of

          Iowa;

         Ravi Vemulapalli was and is an individual and citizen of the State of Iowa;

         Rani Makkapati was and is an individual and citizen of the State of Iowa;

         Buddemeyer Investments, LLC was a limited liability company.             Upon

          information and belief, the existence of Buddemeyer Investments, LLC

          has terminated. Upon information and belief, prior to its termination, the

          members of Buddemeyer Investments, LLC were individuals and citizens



                                        6
Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 7 of 10 PageID #: 7




          of the State of Florida.      Upon information and belief, no member of

          Buddemeyer Investments, LLC was a citizen of Delaware or New York;

         Michael L. McKinney was and is an individual and citizen of the State of

          Missouri;

         Todd Milbourn was and is an individual and citizen of the State of

          Missouri;

         Elizabeth Milbourn was and is an individual and citizen of the State of

          Missouri;

         Magnolia Partners, LLC was and is a limited liability company.          Upon

          information and belief, the members of Magnolia Partners, LLC are

          individuals and citizens of the State of Missouri. Upon information and

          belief, no member of Magnolia Partners, LLC is or was a citizen of

          Delaware or New York;

         Mark R. Slocomb, Trustee of the Mark R. Slocomb Trust, was and is an

          individual and citizen of the State of Illinois;

         Dennis Rose was and is an individual and citizen of the State of Missouri;

         Michael Malloy was and is an individual and citizen of the State of

          Missouri;

         Joan Malloy was and is an individual and citizen of the State of Missouri;

         Steve Meyer was and is an individual and citizen of the State of Illinois;

         Teresa Jenson was and is an individual and citizen of the State of Iowa;

         Ron King was and is an individual and citizen of the State of Missouri;




                                           7
  Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 8 of 10 PageID #: 8




                Nick Kollison was and is an individual and citizen of the State of

                 Washington;

                Luc De Temmerman was and is an individual and citizen of the country of

                 Belgium;

                Ann-Marie Uyttersprot was and is an individual and citizen of the country

                 of Belgium;

                Richard Daniels was and is an individual and citizen of the State of

                 Missouri; and

                Craig Ceranna was and is an individual and citizen of the State of

                 Missouri.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       15.       Without admitting liability or conceding that the Plaintiffs are, in fact,

entitled to recover any damages, Allied World states that Plaintiffs seek to recover on a

$2 million insurance policy. Plaintiffs allege that their claim for breach of contract and

vexatious refusal entitles them to recover from Allied World an amount in excess of

$600,000 in expenses and fees that they incurred in the defense of an underlying

lawsuit for which Allied World denied insurance coverage, as well as statutory penalties

thereon and their attorneys’ fees in this action, pursuant to Mo. Rev. Stat. §§ 375.296

and 375.420. The amount in controversy in this action therefore exceeds $75,000,

exclusive of interests and costs. See 28 U.S.C. § 1332(a).

       16.       Because there is complete diversity between plaintiffs and defendant and

the amount in controversy exceeds the jurisdictional threshold of $75,000, exclusive of

interest and costs, diversity jurisdiction exists in this action.



                                                8
  Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 9 of 10 PageID #: 9




                REQUEST FOR JURISDICTIONAL DISCOVERY, HEARING

       17.     Allied World recognizes that Plaintiffs may contest this removal. If so,

Allied World requests the right to conduct discovery limited to jurisdictional facts,

including but not limited to the citizenship of the members of Verto.

       18.     Allied World further requests a hearing on the issue of this Court’s

jurisdiction and the opportunity to present evidence that demonstrates the existence of

federal diversity jurisdiction.

       WHEREFORE,          Defendant   Allied       World   Specialty   Insurance   Company

respectfully requests that this Court assume jurisdiction over this action in accordance

with 28 U.S.C. §§ 1332, 1441, and 1446. Should any issue arise as to the propriety of

this removal, removing defendant respectfully requests the opportunity to conduct

limited jurisdictional discovery and to provide briefing and oral argument on the same.


                                          Respectfully submitted,

                                          BAKER STERCHI COWDEN & RICE, LLC

                                           /s/ Angela M. Higgins
                                          Angela M. Higgins             MO #52159
                                          2400 Pershing Road, Suite 500
                                          Kansas City, MO 64108
                                          Telephone: (816) 471-2121
                                          Facsimile: (816) 472-0288
                                          higgins@bscr-law.com
                                          ATTORNEYS FOR DEFENDANT
                                          ALLIED WORLD SPECIALTY INSURANCE
                                          COMPANY




                                                9
 Case: 4:19-cv-01532-NCC Doc. #: 1 Filed: 05/30/19 Page: 10 of 10 PageID #: 10




                            CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of May, 2019, a copy of the foregoing was
served by U.S. Mail, postage prepaid, to the following counsel of record:

Morry S. Cole
GRAY, RITTER & GRAHAM, P.C.
701 Market Street, Suite 800
St. Louis, MO 63101-1826
ATTORNEY FOR PLAINTIFFS



                                               /s/ Angela M. Higgins




                                         10
4846-6615-5157v.1
